Title: To Benjamin Franklin from William Franklin, 3 September 1758
From: Franklin, William
To: Franklin, Benjamin


Honoured Father
Tunbridge Wells, Septr. 3, —58
I miss’d writing on Friday and Yesterday no Post went from hence, otherwise I should before have acknowledgd the Receipt of your Favour of the 30th. Ulto. Mr. Jackson is prevented from setting off from here so soon as he intended by reason of the matrimonial Affair he mentioned to us not being quite settled. He says he has Letters from the Parties almost every Day, and was he to leave this Place they would not know where to direct to him; however he expects by Wednesday next to have Matters quite adjusted. Mr. Bridges goes with us as far as Mr. Rose Fuller’s, where it is intended to stay a Day or two. In a Fortnight from hence Mr. Jackson thinks it will be proper we should set off on our Norfolk Tour, and therefore proposes being in London some Days before. I am extremely oblig’d to you for your Care in supplying me with Money, and shall ever have a grateful Sense of that with the other numberless Indulgencies I have receiv’d from your paternal Affection. I shall be ready to return to America, or to go any other Part of the World, whenever you think it neccessary. We have chang’d our Lodgings to the House next adjoining, but much for the worse, tho’ somewhat cheaper. Mr. Hunter is now acquainted with a pretty many Persons, and is as fond of this Place as he was before averse to it.
Your Letter of Yesterday, with the agreeable News of the King of Prussias having defeated the Russians was very acceptable. It contain’d some Particulars which no one else had, and I had an Opportunity of obliging several by communicating them. There has been a Contribution of 1s. from each Gentleman and Lady towards Bonfires, firing of Guns, &c. for this Evening.
Tomorrow I accompany Mr. Bridges’s Family to Penshurst. We went yesterday to survey the Roads when Mr. B’s Horse getting into a deep Slough threw him off, but he received little Damage except being much dirty’d. He with the rest of the Family desire to be kindly remember’d to you, as does Mr. Hunter. I am, Honoured Sir Your ever dutiful Son
Wm. Franklin

P.S. Please to give my best Respects to Miss Hunter, Mrs: Stevenson and such others as do me the Honour of enquiring after my Welfare.
 Addressed: To / Benjamin Franklin, Esqr / at Mrs. Stevenson’s / Craven Street / London
